UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-04447 Brandywine Fund, Inc. (Exact name of Registrant as specified in charter) P.O. Box 4166 Greenville, Delaware 19807 (Address of principal executive offices) (Zip code) William F. D’Alonzo P.O. Box 4166 Greenville, DE19807 (Name and address of agent for service) (302) 656-3017 Registrant's telephone number, including area code Date of fiscal year end: SEPTEMBER 30 Date of reporting period: June 30, 2013 Item 1. Schedule of Investments. Brandywine Fund, Inc. Schedule of Investments June 30, 2013 (Unaudited) Shares/ Principal Amount Value Common Stocks - 97.4%(a) CONSUMER DISCRETIONARY Apparel Retail - 7.0% Express Inc.* $ Foot Locker Inc. Stage Stores Inc. Urban Outfitters Inc.* Apparel, Accessories & Luxury Goods - 3.0% Iconix Brand Group Inc.* VF Corp. Automotive Retail - 0.8% Asbury Automotive Group Inc.* General Merchandise Stores - 1.7% Dollar Tree Inc.* Home Improvement Retail - 0.8% The Tile Shop Holdings Inc.* Homebuilding - 2.3% Lennar Corp. Housewares & Specialties - 2.5% Jarden Corp.* Internet Retail - 3.7% The Priceline Group* Motorcycle Manufacturers - 1.3% Harley-Davidson Inc. Movies & Entertainment - 2.0% The Madison Square Garden Co.* Publishing - 1.8% News Corp.* Restaurants - 1.7% Starbucks Corp. Total Consumer Discretionary CONSUMER STAPLES Household Products - 2.4% Church & Dwight Co. Inc. Total Consumer Staples ENERGY Oil & Gas Equipment & Services - 3.4% Dril-Quip Inc.* Helix Energy Solutions Group Inc.* Oceaneering International Inc. Total Energy FINANCIALS Property & Casualty Insurance - 2.3% The Allstate Corp. Specialized REITs - 2.3% American Tower Corp. Total Financials HEALTH CARE Biotechnology - 3.8% Celgene Corp.* Incyte Corp.* Health Care Distributors - 2.5% Cardinal Health Inc. Health Care Services - 1.9% Omnicare Inc. Health Care Supplies - 1.2% The Spectranetics Corp.* Life Sciences Tools & Services - 1.0% ICON PLC* Total Health Care INDUSTRIALS Building Products - 2.8% Fortune Brands Home & Security Inc. Lennox International Inc. Construction & Engineering - 2.2% MasTec Inc.* Pike Electric Corp. Construction & Farm Machinery & Heavy Trucks - 5.5% Wabash National Corp.* Wabtec Corp. Electrical Components & Equipment - 2.5% Eaton Corp. PLC Marine - 1.4% Kirby Corp.* Research & Consulting Services - 2.3% Verisk Analytics Inc.* Trading Companies & Distributors - 3.5% Air Lease Corp. United Rentals Inc.* Trucking - 2.5% Hertz Global Holdings Inc.* Roadrunner Transportation Systems Inc.* Total Industrials INFORMATION TECHNOLOGY Application Software - 2.0% Informatica Corp.* Communications Equipment - 3.7% Cisco Systems Inc. Plantronics Inc. Computer Storage & Peripherals - 1.5% Synaptics Inc.* Data Processing & Outsourced Services - 5.6% Vantiv Inc.* Visa Inc. Electronic Manufacturing Services - 0.3% Uni-Pixel Inc.* Internet Software & Services - 5.2% Blucora Inc.* eBay Inc.* Google Inc.* IT Consulting & Other Services - 1.0% Unisys Corp.* Semiconductors - 5.1% Integrated Device Technology Inc.* ON Semiconductor Corp.* Xilinx Inc Total Information Technology MATERIALS Construction Materials - 0.9% Vulcan Materials Co. Total Materials Total common stocks (cost $682,680,713) Short-Term Investment - 2.9%(a) Commercial Paper - 2.9% $ Prudential Funding LLC, due 7/01/13, discount of 0.07% Total short-term investment (cost $23,085,000) Total investments - 100.3% (cost $705,765,713) Liabilities, less cash and receivables - (0.3%)(a) ) TOTAL NET ASSETS - 100.00% $ (a) Percentages for the various classifications relate to net assets. * Non-dividend paying security. The cost basis of investments for federal income tax purposes at June 30, 2013 was as follows+: Cost of investments $ Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized appreciation $ + Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. THE SCHEDULD OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND’S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT.THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND’S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED IN BY THE FUND. Summary of Fair Value Exposure The Fund has adopted fair valuation accounting standards that establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs used to develop the measurements of fair value.These inputs are summarized in the three broad levels listed below: Level 1 – Valuations based on unadjusted quoted prices in active markets for identical assets. Level 2 – Valuations based on quoted prices for similar securities or in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3 – Valuations based on inputs that are unobservable and significant to the overall fair value measurement. The following table summarizes the Fund’s investments as of June 30, 2013, based on the inputs used to value them: Valuation Inputs Investments in Securities Level 1 – Common Stocks $ Level 2 – Short-Term Commercial Paper Level 3 – — Total $ It is the Fund’s policy to recognize transfers between levels at the end of the quarterly reporting period.There were no transfers between levels during the period ended June 30, 2013. See the Schedule of Investments for the investments detailed by industry classification. Item 2. Controls and Procedures. (a) The Registrant's President/Chief Executive Officer and Treasurer/Chief Financial Officer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) (17 CFR 270.30a-3(c)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule 30a-3(b) under the 1940 Act (17CFR 270.30a-3(b)) and Rule 13a-15(b) or Rule 15d-15(b) under the Securities Exchange Act of 1934, as amended (17 CFR 240.13a-15(b) or 240.15d-15(d)). (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) (17 CFR 270.30a-3(d)) that occurred during the Registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the Registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Brandywine Fund, Inc. By (Signature and Title) /s/William F. D’Alonzo William F. D’Alonzo, President Date August 7, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By (Signature and Title) /s/William F. D’Alonzo William F. D’Alonzo, President Date August 7, 2013 By (Signature and Title) /s/J. Gordon Kaiser J. Gordon Kaiser, Treasurer Date August 7, 2013
